*195The opinion of the Court was by
Weston C. J.
It has long been an established principle of law, that if goods are stolen in one county, and carried by the guilty party into another, he may be indicted for the larceny in either county. This was recognized by the Court, in the Com. v. Andrews, 2 Mass. R. 17. It was there however insisted, that the rule did not apply where the goods were first stolen in another State, but this distinction was overruled. And in the Com. v. Cullins, 1 Mass. R. 116, Sedgwick J. says, stealing in one county, and bringing the stolen goods into another, was always holden to be felony in both counties. The case of the Com. v. Dewitt, 10 Mass. R. 154, is a direct decision to the same effect.

The exceptions are overruled, and the case remitted to the Court below.